DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to the 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-7, 10, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Richards, (US 2020/0156199, provisional application US 62769396 filed 11/19/2018) in view of Ullrich, (US 2019/0358758).

Regarding claim 1, Richards discloses; A dust collection attachment (Fig. 1, dust collector 50) connectable to a power tool (Fig. 1, power tool 1), the attachment comprising:

a dust collection motor (Fig. 8,motor 126) configured to generate a suction force; 
a filter (Fig. 8, filter 346) configured to catch sucked dust; 
a dust removal mechanism (Fig. 8, filter cleaning mechanism 372) configured to remove dust accumulating on the filter; and 

a control unit ([0064], “A controller (not shown) controls an actuator 374 to strike or impact the filter 346 to shake debris from the filter 346. “) configured to control an operation of the dust collection motor and the dust removal mechanism, (Paragraph [0064] describes the use of the controller and the conditions under which it is activated – “in one embodiment, a filter cleaning mechanism 372 is automatically actuated when the fan 130 of the dust collector 110 transitions from an active state to an inactive state. A controller (not shown) controls an actuator 374 to strike or impact the filter 346 to shake debris from the filter 346. Triggering of the actuator 374 may be based on detection of inactivity of the fan 130 or inactivity of the motor 126. As used herein, the fan 130 transitions from the active state to the inactive state when the fan 130 stops rotating, or when the fan 130 slows to a rotational speed below a predetermined threshold such that the airflow induced by the fan 130 has effectively stopped. The controller may monitor an indicator of the rotational state of the fan 130. In some embodiments, the controller may be configured to monitor the rotation of the fan 130 by using a Hall-effect sensor for directly detecting the rotational speed of the fan 130 (e.g., by using a magnet that rotates with the fan 130). In another embodiment, the fan 130 transitions from the active state to the inactive state when the motor 126 is no longer transmitting a rotational force to the fan 130. Similarly, the motor 126 can transition from an active state to an inactive state when the motor 126 stops rotating or when the motor 126 slows to a predetermined threshold of rotational speed. For example, the controller may monitor a sensor that detects the voltage or current applied to the motor 126 to determine whether the motor 126 has transitioned from the active state (i.e., providing torque to the fan 130) to the inactive state.” Furthermore, paragraph [0072] details a monitoring system that detects the flow of the air and engages the dust removal mechanism accordingly.).

Richards does not explicitly disclose: “a pressure sensor configured to detect the suction force

and activate the dust removal mechanism when the suction force detected by the pressure sensor is lower than or equal to a predetermined value”.

Ullrich teaches: a pressure sensor configured to detect the suction force”. ([0101] “Shown in FIG. 14 is a longitudinal section of a third alternative embodiment of the accessory device 100, having a sensor unit 258, which is designed to detect a variation of the pressure and/or in the volume flow”).

and activate the dust removal mechanism when the suction force detected by the pressure sensor is lower than or equal to a predetermined value (paragraph [0101] describes in detail the use of the pressure sensor by the controller in order to actuate the mechanisms of the device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dust collection device of Richards with the pressure sensor of Ullrich, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this alteration is that it allows the control systems to carefully monitor the pressure in the device.  It should be noted that subsequent iterations of the Richards device actually contain a pressure sensor, thereby highlighting the ease with which this upgrade can be made.

Regarding claim 3, the modified Richards further discloses; the control unit activates the dust removal mechanism after stopping the dust collection motor (see Paragraph [0064], [0072]).

Regarding claim 4, the modified Richards further discloses; the control unit activates the dust removal mechanism in accordance with a remaining service life of the filter ( [0071], “the actuator of the filter cleaning mechanism may be actuated upon timing intervals measured during the duration of time that the power tool is in operation.”).

Regarding claim 5, the modified Richards further discloses; the dust removal mechanism is a solenoid configured to vibrate the filter when energized ([0065] “In the illustrated embodiment, the actuator 374 is a solenoid 378 that can be actuated to strike the filter 346 and shake dust from the filter 346.”).

Regarding claim 6, the modified Richards further discloses; the dust removal mechanism is an unbalanced weight ([0069] “FIGS. 15A-15C illustrate yet another embodiment of a filter cleaning mechanism 500” – hammer 512) engaged with an output shaft of the dust collection motor to vibrate the filter.

Regarding claim 7, the modified Richards further discloses; a dust removal switch configured to activate the dust removal mechanism at an intended time ([0071], “the actuator of the filter cleaning mechanism may be actuated upon timing intervals measured during the duration of time that the power tool is in operation.”).

Regarding claim 10, the modified Richards further discloses; the control unit activates the dust removal mechanism in accordance with a remaining service life of the filter ( [0071], “the actuator of the filter cleaning mechanism may be actuated upon timing intervals measured during the duration of time that the power tool is in operation.”).

Regarding claim 12, the modified Richards further discloses; the dust removal mechanism is a solenoid configured to vibrate the filter when energized ([0065] “In the illustrated embodiment, the actuator 374 is a solenoid 378 that can be actuated to strike the filter 346 and shake dust from the filter 346.”).

Regarding claim 13, the modified Richards further discloses; the dust removal mechanism is a solenoid configured to vibrate the filter when energized ([0065] “In the illustrated embodiment, the actuator 374 is a solenoid 378 that can be actuated to strike the filter 346 and shake dust from the filter 346.”).

Regarding claim 15, the modified Richards further discloses; the dust removal mechanism is an unbalanced weight ([0069] “FIGS. 15A-15C illustrate yet another embodiment of a filter cleaning mechanism 500” – hammer 512 – the Examiner notes that this limitation reads on a stated different embodiment of the device.  As such, the fact that the Examiner is utilizing a different embodiment of the prior art does not create any conflict within this rejection, as the different embodiments claimed do not contain any dependency upon each other, yet share the same independent claim.) engaged with an output shaft of the dust collection motor to vibrate the filter.

Regarding claim 16, the modified Richards further discloses; the dust removal mechanism is an unbalanced weight ([0069] “FIGS. 15A-15C illustrate yet another embodiment of a filter cleaning mechanism 500” – hammer 512 – the Examiner notes that this limitation reads on a stated different embodiment of the device.  As such, the fact that the Examiner is utilizing a different embodiment of the prior art does not create any conflict within this rejection, as the different embodiments claimed do not contain any dependency upon each other, yet share the same independent claim.) engaged with an output shaft of the dust collection motor to vibrate the filter.

Regarding claim 17, the modified Richards further discloses; a dust removal switch configured to activate the dust removal mechanism at an intended time ( [0071], “the actuator of the filter cleaning mechanism may be actuated upon timing intervals measured during the duration of time that the power tool is in operation.”).

Regarding claim 18, the modified Richards further discloses; the system comprising: a power tool (Fig. 1, power tool 1); and the dust collection attachment (Fig. 1, dust collector 50) according to claim 1 connected to the power tool (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731